DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/8/2016 in relation to application 16/570,155.
The instant application claims benefit to provisional application #62/172,477 with a priority date of 6/8/2015.
The Pre-Grant publication # 20200090545 is published on 3/19/2020.
Claims 1-22 cancelled. Claims 23-44 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 26, 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 related disclosure fail to provide sufficient written description for "the metronome is activated when a user's gait is stopped “to show one of ordinary skill in the art that applicant had possession of the claimed invention. Paragraphs 0015, 0043, 0047, 0050 of the instant specification 
Claim 29 related disclosure fail to provide sufficient written description for "the motion sensor activating the metronome” to show one of ordinary skill in the art that applicant had possession of the claimed invention. Figure 2 element 144,  Paragraphs 0023- 0025, 0034, 0035 of the instant specification only cites switching based metronome control or activation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 23 recite the limitation “a laser configured” followed by “to emit projection”. It is not clear how a laser could be configured. A possible ‘laser device’ could be configured for some functionalities. The phrase for a person with ordinary skills in art to reasonably be acquainted with the scope of the claim.  The claims thereof are indefinite.

Claim 26, 27 recites “the metronome is activated when a user's gait is stopped”. MPEP 2173.05(p)(II).  A single claim which claims both an apparatus and the method steps of using the apparatus. It is not clear what is meant by “user’s gait is stopped “since a person with ordinary skills in art could not be familiar with scope of the claim if that is equivalent to freezing of gait FOG events and not clear if the triggering of walker device is meant when that occurs. Hence rejected under the rationale for antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-44 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 10588814 B1 Engel et al.(Engel) in view of US Patent Application Publication Number US 20020107556 A1  Mcloul  et al. (Mcloul).

Claim 23. Engel in combination with Mcloul teaches a daily activity assist device to assist with walking (col. 1 lines 33-40 treating walking challenges), comprising:
A cueing device  having an adjustable cadence rate (col.7 lines 11-12 control activation switches; col.7 lines 40-43 switches power audio and visual controls); and
a laser device configured to emit a projection onto a walking surface (col.5 lines 1-4 laser line generation to project light forward for walking assistance).
Engel, however, does not illustrated that a metronome on walking assistance is having an adjustable cadence rate. Mcloul, however, teaches the identification of a metronome disposed within a cueing module for adjusting cadence rate (¶0013 improve impairments of movement for incorrect or inconsistent cadence; ¶0047 rhythmic auditory stimulation is administered with the use of a portable metronome couplings or tuners for adjustment ).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  couple metronome configured to adjust cadence rate as taught by Mcloul, for cueing module of Engel in order to assist walking. 

Notes
Metronome:  a device used by musicians that marks time at a selected rate by giving a regular tick.

 Cadence rate:  cadence is your step rate per minute. The number of steps you take (on both legs) in one minute is your cadence. You can find your cadence by counting how many times both feet hit the ground in one minute.

Claim 24. Engel in combination with Mcloul teaches the device of claim 23, wherein the adjustable cadence rate is adjustable from about 0 beats per minute to about 250 beats per minute (Engel: col.10 lines 25-40 adjustment by buttons, knobs; Mcloul: para 0043 beats per minute tuning to adjust from about 0 beats per minute to about 250 beats per minute if needed) .
Claim 25. Engel in combination with Mcloul teaches the device of claim 23, wherein the adjustable cadence rate is adjustable from about 20 beats per minute to about 100 beats per minute (Engel: col. 10 lines 25-40 adjustment by button;  Mcloul: para 0043 beats per minute tuning to adjust from about 0 beats per minute to about 250 beats per minute if needed.


Claim 26. Engel teaches the device of claim 23 with user’s gait freezing or stopping episodes without metronome activation. Mcloul, however, teaches activated metronome (Para 0008, 0047 metronome activated tuning of instruments; users are able to synchronize their movement patterns to the rhythmic cues emanating from a source such as a metronome).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to couple metronome activation as taught by Mcloul to coupled with freezing of motion sensing module of Engel to better assist walking.
 Claim 27. Engel in combination with Mcloul teaches the device of claim 23, wherein the laser is activated when a user's gait is stopped (Engel: col.7: line 60 -61. cueing is immediately available to the user as soon as the FOG episode begins for the audio video laser device).

Claim 29. Engel teaches the device of claim 28, but without illustration wherein the motion sensor activates the metronome upon detection of motion. Mcloul, however, teaches activating metronome (para 0047 metronome as portable tuner inputs).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to tuning or activating of metronome as taught by Mcloul, coupled to motion detecting module of Engel to better assist walking. 

Claim 30. Engel in combination with Mcloul teaches the device of claim 28, wherein the motion sensor activates the laser upon detection of motion (Engel: col.9 lines 48-51 enhanced cueing system automatically initiate assistive mobility  activation  for visual and/or audio cueing via the laser line generator module and/or speaker) .
Claim 31. Engel in combination with Mcloul teaches the device of claim 23, further comprising a metronome knob for adjusting the adjustable cadence rate (Mcloul: Para 0043 adjusting control knobs or buttons available).
Claim 32. Engel in combination with Mcloul teaches the device of claim 31, wherein the metronome knob comprises a potentiometer (Engel: col.9 lines 3-8; subject to knob control for cadence dependencies; col.12 lines5-7 potentiometer hardware).

Claim 34. Engel in combination with Mcloul teaches the device of claim 33, further comprising a cueing module, the cueing module comprising the laser, and the speaker, wherein the laser is disposed on a cueing module and within a holder, wherein the laser is rotatable relative to a central longitudinal axis of the cueing module, and wherein the device further comprises an activation module comprising the volume knob (Engel: col.12 lines 13-18 cueing laser module rotational capacity).
Claim 35. Engel in combination with Mcloul teaches the device of claim 34, wherein the activation module further comprises a light intensity knob for adjusting an intensity of the laser (Engel: col.4  lines 39-51 laser control short/long buttons for variety of adjustments such as color changes).
Claim 36. Engel in combination with Mcloul teaches the device of claim 34, wherein the activation module further comprises a metronome knob for adjusting the adjustable cadence rate (Mcloul: Para 0043 metronome control knobs or short/long buttons available for adjustments; Mcloul: )
Claim 37. Engel in combination with Mcloul teaches the device of claim 37, wherein the metronome knob comprises a potentiometer (Engel: col.12 lines5-7 potentiometer hardware for positional feedback and step controls).
Claim 38. Engel in combination with Mcloul teaches the device of claim 34, wherein the activation module and the cueing module are in wireless communication with one another (col.10  lines 1-3 wireless communications).

Claim 40. Engel in combination with Mcloul teaches the device of claim 23, further comprising a light intensity knob for adjusting an intensity of the laser (Mcloul: : Para 0043 adjusting control knobs or buttons available for intensity)
Claim 41. Engel in combination with Mcloul teaches the device of claim 23, further comprising an external control device for wireless activation of the metronome and the laser (Mcloul: Para 0045 wireless activation)  .
Claim 42. Engel in combination with Mcloul teaches the device of claim 23, further comprising one or more sensors to monitor a user's walking speed, number of steps taken, number of FOG events, time utilization of the cueing device, or combinations thereof (Engel col. 8 lines 1-5 FOG events correlated).
 Claim 43, Engel in combination with Mcloul teaches the device of claim 42, further comprising a memory, wherein data collected by the one or more sensors is stored in the memory of the cueing device (Engel: col.5 lines 42-44 memory for storage of sensor data).
Claim 44. Engel in combination with Mcloul teaches the device of claim 23, wherein the metronome transmits a metronome beat at the adjustable cadence rate to an external device (Mcloul: Para 0047 adjustable Metronome beats) 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        March 5, 2022

/THOMAS J HONG/Primary Examiner, Art Unit 3715